112 F.3d 516
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Guo Yu LEI, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70347.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 25, 1997.

Before:  BROWNING, THOMPSON and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Guo Yu Lei, a native and citizen of China, petitions for review of the Board of Immigration Appeals' dismissal of his appeal from an immigration judge's decision denying his motion to reopen deportation proceedings held in absentia.  We deny the petition for review.


3
Lei acknowledges that his counsel received actual notice by certified mail of the time and location of his deportation hearing.  He nevertheless contends that he should not be penalized for his failure to appear because the Office of the Immigration Judge failed to comply with 8 U.S.C. § 1252b(a)(2) when it resorted to service by certified mail without first establishing that personal service was not practicable.  This contention is foreclosed by Tedeeva v. INS, 88 F.3d 826, 827 (9th Cir.1996).


4
We are not persuaded by Lei's attempt to distinguish Tedeeva on the basis that only Lei's counsel, and not Lei himself, received notice by certified mail.  8 U.S.C. § 1252b(a)(2) permits notice to be given "to the alien or to the alien's counsel of record."


5
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3